                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
             v.                                )       CRIMINAL NO. 17-10368-DJC
                                               )
MASON STICKNEY                                 )

                      DEFENDANT’S SENTENCING MEMORANDUM

       Defendant Mason Stickney, by his counsel, respectfully submits this Sentencing

Memorandum.

I.      Defendant’s Personal History

       Mason Stickney is 21, born to unmarried parents. Both were together for much of his young

life, from 1996 to 2011, in a relationship rife with domestic abuse. His father as a child had special

educational services while in school and as an adult abused alcohol. He physically and emotionally

abused young Mason, repeatedly calling him a “freak,” as well as was physically abusive toward

his mother. She reported an incident in 2011 where his father pulled a gun on her in front of the

children. Young Mason and his sister where removed from the home and placed in the custody of

the Department of Child and Families (DCF) for about eight months due to concerns about their

safety in the home. His father was charged with Assault and Battery with a Dangerous Weapon

and sentenced to serve two years in a correctional facility.

       As a toddler, Mr. Stickney was diagnosed with lead poisoning and manifested delays in

speech and motor development. There is no record of intervention services until he entered

kindergarten, when he was identified as developmentally delayed. He was described as often

“hiding under the teacher’s desk” and exhibited clingy behavior toward his mother indicative of

separation anxiety. He was evaluated in a clinic of Children’s Hospital in Salem and diagnosed

with Pervasive Developmental Disorder.         At about the same time, he was diagnosed with

Asperger’s Disorder (currently referred to as Autism Spectrum Disorder).
                                                   1
       He had an Individual Education Program (IEP) since kindergarten. He was educated in a

substantially separate classroom and was mainstreamed for physical education. Throughout his

school years, he was the victim of teasing and bullying, suffering from peer rejection without any

friend group. His mother reported that “The kids were cruel to him, telling that he should kill

himself, calling him a retard.”

       After his father’s 2011 arrest for domestic assault, young Mason was placed in the physical

custody of DCF, along with his younger sister, and both remained in DCF custody from January

2011 to August 2011. He recalls this period as the beginning of feelings of depression and anxiety.

He recalls being placed in various foster home and residential therapeutic school placements,

including Crossroads in Marlborough, St. Anne’s in Methuen, Solstice Day School in Rowley, and

Lighthouse School in Chelmsford.

       In March 2011, while at Crossroads and two months after he was removed from the custody

of his mother, he was admitted to Hampstead Hospital in New Hampshire for exhibiting aggressive

behavior toward his peers. His behavior included verbal threats and the smearing of his feces on a

peer. He was initially admitted to the children’s unit and was transferred to the adolescent unit

after he was observed teasing younger patients and coaxing them into misbehavior. He was

discharged back to Crossroads after about two weeks in the hospital with the diagnosis

Posttraumatic Stress Disorder, Pervasive Developmental Disorder, Not Otherwise Specified

(NOS), and Borderline Intellectual Functioning. He was prescribed Abilify, an antipsychotic often

prescribed for mood stabilization. He was not diagnosed with exhibiting psychotic symptoms.

Back at Crossroads, he began cutting his wrists and engaging in other acts of self-harm.

       At St. Anne’s, he exhibited behavior that suggested he was experiencing auditory

hallucinations, such as walking around and mumbling to himself, “‘why are they laughing at me?

Are they making fun of you?’” He was described as displaying disorganized speech, disorientation,

                                                2
and confusion. He also made up a story about witnessing his father murder his father’s girlfriend

and helping him dispose of the body. He reported urges to commit self-harm and reported to a

therapist that he was the victim of sexual abuse in a foster home. The allegation was investigated

by DCF and assessed as unsupported. He was returned to the custody of his mother after eight

months where he remained with her until his arrest.

       Intellectual testing administered in 2011 reported Average Verbal Comprehension, Low

Average Perceptual Reasoning, Average Working Memory, and Extremely Low Processing

Speed. He was re-administered intellectual testing in 2016 and scored in the Above Average range

on Verbal Comprehension, a measure of verbal reasoning ability; Borderline Intellectually

Disabled to Low Average on Perceptual Reasoning, a measure of nonverbal abilities; Borderline

Intellectually Disabled on Working Memory, a measure of short-term auditory memory; and

Borderline to mildly Intellectually Disabled on Processing Speed, a measure of his speed and

efficiency of visual processing. Due to the significant difference between his verbal and perceptual

reasoning abilities, he was diagnosed with a Nonverbal Learning Disability and was noted to

exhibit problems with mood and anxiety, as well as social skill deficits.

       He was readmitted to Hampstead Hospital in January 2013 and was discharged about a

week later. His admission was precipitated by his self-report of hallucinations and emotional

distress and reaction to harassment from peers at school. He had tried to stab himself with a pencil

while at school. He exhibited poor ability to read social cues and maintained poor interpersonal

boundaries. His diagnoses at discharge included Pervasive Developmental Disorder and Mood

Disorder. He was prescribed Abilify, Trileptal (mood stabilizer), and Clonidine (anxiolytic or anti-

anxiety).

       His third admission occurred in October 2015 to Pembroke Hospital from Anna Jacques

Hospital. Emergency services were summoned when he became emotionally unstable displaying

                                                 3
aggressive behavior and making suicidal threats. He reportedly was emotionally triggered while

observing the police intervene to aid his brother’s girlfriend who was also in an emotional crisis.

He reportedly threatened his mother with a knife and threatened to hurt himself. He became

overwhelmed emotionally and ran from the house and into a nearby woods. He was taken to a

nearby emergency room and was then admitted to Pembroke Hospital for psychiatric treatment.

He exhibited no disorganized or aggressive behavior at the hospital and was cooperative with

treatment. He was diagnosed with Pervasive Developmental Disorder, Mood Disorder, Conduct

Disorder and AD/HD. He was prescribed Prozac, an anti-depressant.

       In July 2016, he tried to harm himself, drinking bleach after believing that his sister had

left home without saying goodbye. In September 2016, he was hospitalized at Lowell Treatment

Center after he reported dissecting a dead animal in his yard.

       During the pendency of charges in state court, he was admitted to the Worcester Recovery

Center and Hospital (WRCH) in October 2016 for an evaluation of his competence to stand trial

by the Newburyport District Court. His attorney at the time referred him for an evaluation of his

competence based on his odd behavior at court and his history of psychiatric hospitalization. An

evaluation was conducted by the Newburyport Court Clinic on October 6, 2016. According to the

report, he was unable to provide an accurate understanding of the limits of confidentiality. The

evaluation went forward, limiting the inquiry to his history and current mental status functioning.

He manifested paranoid thinking and ideas of reference (psychotic thinking involving the false

belief that innocuous events refer to him or are about him when they in fact are not, such as

believing that the television or radio is talking about him) with homicidal and suicidal ideation

without present intent. He was depressed and self-reported olfactory and gustatory hallucinations

but not visual or auditory hallucinations. The district judge ordered him to be committed to the

hospital for an evaluation of competence to stand trial and criminal responsibility.

                                                 4
       At WRCH, he was described as cooperative with treatment and did not exhibit or report

mood or psychotic symptoms. He was described as malodorous and having poor grooming habits.

He reported a history of self-cutting beginning at age 12, mostly associated with stress relief but

some contained suicidal intent. He also reported a history of self-asphyxiation and an instance of

drinking bleach that did not require medical treatment. He did not report current suicidal ideation.

He was administered a test of malingered cognitive problems which indicated that he was

intentionally attempting to feign cognitive deficits. He was assessed as not manifesting symptoms

of a psychotic disorder and not meeting clinical criteria for continued hospitalization. A drug

screen was negative for drugs. He was prescribed Prozac, an antidepressant.

       His mother reported to the forensic examiner at WRCH that Mr. Mason experienced a

decrease in his mental status functioning in January 2016 following his discovery of his brother as

non-responsive from a heroin overdose requiring an emergency response. She reports that

following this stressful event, he was more emotionally labile and dysregulated. She also reports

finding a dead mole in her trunk, which apparently Mr. Stickney had found outside and dissected

in the house. He told the forensic examiner that he had “raped” the dead mole. He also described

having sadistic sexual fantasies of rape and murder and homicidal fantasies about police. His

statements in group were described as “bizarre, and full of violent imagery.” However, given his

suspected feigning of cognitive symptoms, the veracity of his self-reported violent fantasies was

difficult to assess and may have been a function of defensive attempts to appear “tough” as opposed

to vulnerable.

       The forensic examination report from WRCH concluded that while his clinical presentation

and self-report were of doubtful veracity, he did not manifest acute symptoms of mental illness,

was not experiencing symptoms or deficits that would impair his abilities to understand and

rationally participate in his defense, and he did not meet criteria for continued hospitalization.

                                                  5
       Mr. Stickney was admitted to Bridgewater State Hospital on April 6, 2017 from the Essex

County House of Corrections pursuant to M.G.L. Chapter 123, section 18(a) for an evaluation of

his need for continued hospitalization in a secure psychiatric setting. Clinical staff at BSH spoke

with the Mental Health Director at Essex County Correctional Center and were informed that he

was a significant management problem at the jail, calling an outside crime hotline claiming that

he was being attacked by ISIS and calling an inmate’s wife telling her that her husband was

“bleeding out.” His behavioral management problems had been escalating, and he had recently

been charged with physically assaulting and biting a correction officer at the jail.

       In a Clinical Progress Note, dated April 21, 2017, he declared his hope that he would

committed to the hospital. Additionally, he continued his pattern of making provocative and

shocking statements. For example, he stated, “I’m still doing messed up shit. The other day voices

told me this kid was going to get me. Then on Easter, the same thing happened so I sucker punched

him and I guess he’s a well-liked kid, so they beat the shit out of me.” He went on to say, “I should

be learning new ways to cope with my issues. I want to get committed because if I go back to jail,

I’ll just pick up new charges. I’m still doing that shit here. Yesterday I stripped down naked and

chased a patient.” He in fact did receive a disciplinary report for running naked through the

hospital yard. His Discharge Summary, dated May 4, 2017, diagnosed him with an Unspecified

Personality Disorder.

       Overall, although Mr. Stickney reports that he has some friends, a more candid answer is

that he likely has none, only his mother and sister who care a great deal for him and worry about

him. Since leaving high school, he rarely left his house, spending most of his time online in the

imaginary world of computer games. He is burdened by cognitive limitations, perhaps traceable to

early childhood lead poisoning. His early years were ones of abuse, bullied by fellow students for

his obvious cognitive limitations and social impairments. A measure of his pitiable life: his single

                                                  6
memory of happiness was attendance at a cookout. Another measure: years of self-harming

behaviors, self-cutting, striking his head on walls, and thoughts of suicide, with a multitude of

admissions to psychiatric hospitals, beginning at a young age. Transferred from school to school,

he was not awarded a high school diploma because he did not pass the MCAS. He has held one

prior job at J.C. Penney at a local mall as a stock clerk for about eight months. Physically, he is

weak; the presentence report notes that he has difficulty lifting objects due to limited strength, PSR

at ¶ 78.

           Importantly, he has expressed a critical insight: in an above-quoted clinical note from 2017,

he admitted that “I’m still doing messed up shit …. I should be learning new ways to cope with

my issues….” (emphasis added). Indeed, learning to deal with other people and with one’s

grievances with them, not in outbursts and expressions of violence, but with “new ways to cope

with my issues,” is a hard-earned insight for him, one for which he looks for help so he does not

get into more trouble. Helping him to learn how to cope, so he can deal positively with his many

challenges, is an important challenge in this sentencing.

           Prior to his arrest, he received social security benefits for his many developmental

disabilities. His mother was his representative-payee.

           II. The Offense Conduct and its Context

           On March 6, 2019, Mr. Stickney pled guilty to a three-count indictment charging use of

interstate commerce facilities in the commission of murder-for-hire, in violation of 18 U.S.C. §

1958(a), of a Massachusetts police officer, a college student and a man who owned a restaurant.

In his change of plea, Mr. Stickney admitted committing the offenses, that he had “used … a

facility of interstate commerce with intent that” three murders occur, “as consideration for the

receipt of, and as consideration for a promise and agreement to pay, anything of pecuniary value.”



                                                     7
       In considering the appropriate sentence, context matters. The conduct here, while charged

in 3 counts, arose from a single course of conduct. A fellow detainee, one with a staggeringly long

record, had struck up a conversation with defendant. The man, owner of a lengthy criminal history

- now over 90 charges since mid-1988, and a status as a level 2 sex offender- was seeking to do

what he had done before, namely to trade cooperation to reduce his committed sentence. He had

in the past avoided state prison by this means and was motivated to do so again, as he was facing

indictment for domestic strangulation of his girlfriend.

       Mason Stickney, friendless, troubled and alone, was an easy mark. Stickney spoke in the

language of deep resentments against those who mocked him or whom he viewed as threatening.

The man offered him a possibility, to have the people who harmed him or could harm him killed.

The conversations between Stickney and the man developed over time. As the presentence report

notes at ¶ 9, there were “roughly thirty face-to-face conversations” before the man reached out to

the authorities, an unnecessary delay if Stickney made his intentions clear and if, as the man

claimed, “Stickney told him that he was aware that Complainant was a “serious” individual in

whom Stickney could confide.” PSR at ¶ 9.

       In the real world, no hit man works for free. Stickney had no money; prior to being

detained, he was the beneficiary of Social Security Disability with his mother as payee. With no

means, Stickney could do nothing, let alone interest a hit man in work. But he could be duped into

a fantasy of revenge by an illusion of power, with a hit man offering to do the deeds, even coming

to the institution to offer his services. Few would fail to sense that only law enforcement makes

such offers.

       Unless, that is, the mark is a marginalized, mentally ill young man with deficits in

processing speed, perceptual reasoning and working memory bordering on the intellectually

disabled. Stickney was acutely vulnerable to the apparent “friendship” and attention of a fellow

                                                 8
detainee who went out of his way to seek his company and who over time helped mold a fantasy

into an apparent plan. By the time the informant offered up Stickney to law enforcement, Stickney

was primed to giving voice to the ugliest and most misanthropic fantasies.

        This is not to say that no crime occurred here. By definition, the offense requires only an

offer of value, not proof of the means to do so, together with an intent that a murder occur. The

statute’s minimal proof requirements leave a wide berth for the government to nurture and develop

sting operations. By the time the informant approached law enforcement, Stickney was committed

to the scheme and expressed his wishes in harsh and cruel terms. The issue here is not whether he

committed the crimes; it is whether mitigation exists where he was primed to embrace and did

embrace a false opportunity, one which would never have occurred in the real world.

        A pertinent case is United States v. Jose Carmona, Cr. 12-cr-30047-MGM, which involved

a single charge of murder-for-hire. Therein, the court noted that the defendant went so far as to say

that “he really wanted to kill the victim himself,” and remarked how “extraordinarily disturbing

the whole conversation of [the] murder scheme [was],” but nonetheless found:

        there is clear evidence the defendant sustained a significant head injury in the past and, as
        indicated in the multiple mental health evaluations reviewed by the Court, the defendant
        suffers from cognitive and emotional deficits caused by, or at least secondary, to that head
        injury. As a result of his mental and emotional condition, the Court is departing downward
        to a Total Offense Level of 26. Therefore, the Court approaches sentencing with the
        framework created by a Total Offense Level of 26 and a Criminal History Category IV, an
        advisory guideline range of 92 to 115 months.

Id., at Dkt. 103. Notwithstanding the defendant’s significant criminal history, a circumstance quite

unlike here, the court sentenced the defendant to a term of 70 months committed.

        In its reasoning, the Carmona court took careful note of circumstances similar to the present

case:

         -- there were essentially two issues that's led me to look into his mental status at the time
        he was involved in these negotiations. Number one is him wanting to engage in a scheme


                                                  9
        where he hires someone to commit a killing, an extraordinarily serious offense, with no
        money to hire anyone. I'm going to pay you from a Social Security settlement. 1

        The other issue is the discussions about a weapon and the confidential source, the
        confidential cooperator that he's talking to is saying, well, there's no gun? Well, where is a
        gun going to come from? Mr. Carmona at no time says he can provide a weapon.

Transcript of Sentencing Hearing in United States v. Carmona, 3:12-cr-30047-MGM (April 1,

2015), dkt 108. In Carmona, as here, there was no money, nor did the defendant contribute any

means to actually commit the offense. Notwithstanding the “bizarre” and “troubling” comments

made by Carmona about the plan, see Trans. at 39, 41 and 43, and notwithstanding Carmona’s

significant criminal history, the court imposed a substantially reduced sentence. A fair reading of

the sentencing outcome is that the court viewed the conduct as akin to an attempt, with no

likelihood of actual commission, a form of mitigation which finds support in USSG §2X1.1, which

addresses attempt crimes, which reduces an offense by 3 levels “unless the defendant completed

all the acts the defendant believed necessary for successful completion of the substantive offense

or the circumstances demonstrate that the defendant was about to complete all such acts but for

apprehension or interruption by some similar event beyond the defendant’s control.”

        Defendant suggests that the Court here might view the analysis in Carmona as shedding

important light on a possible outcome here.

III. The Appropriate Guideline

        In its calculation of the guideline, Probation invokes subpart (a)(2) of USSG §2E1.4 to

cross over from §2E1.4 to § 2A1.5. The two guidelines follow:




1
 The court added that Carmona told the informant that
         he wanted to set up a murder-for-hire scheme and told the individual [informant] that he essentially had
         no money. He was collecting Social Security and was waiting for a Social Security settlement, which who
         knows if that would ever come, but he may get a Social Security settlement in the future which would be
         the source of his money for this murder-for-hire scheme.
Transcript of Sentencing Hearing, 12-CR-30047, dkt 108 at 40.
                                                       10
       §2E1.4. Use of Interstate Commerce Facilities in the Commission of Murder-
       For-Hire
       (a) Base Offense Level (Apply the greater):
       (1) 32; or
       (2) the offense level applicable to the underlying unlawful conduct.
       Commentary
       Statutory Provision: 18 U.S.C. § 1958 (formerly 18 U.S.C. § 1952A).
       Application Note:
       1. If the underlying conduct violates state law, the offense level corresponding to the most analogous
       federal offense is to be used.
       Background: This guideline and the                       Effective November 1, 1987. Amended effective
                                                                November 1, 1989 (amendment 144); November 1, 1990
       statute to which it applies do not require               (amendment 311); November 1, 1992 (amendment 449).
       that a murder actually have been
       committed. Historical Note

       §2A1.5. Conspiracy or Solicitation to Commit Murder
       (a) Base Offense Level: 33
       (b) Specific Offense Characteristic
       (1) If the offense involved the offer or the receipt of anything of pecuniary value for
       undertaking the murder, increase by 4 levels.
       (c) Cross References
       (1) If the offense resulted in the death of a victim, apply §2A1.1 (First Degree Murder).
       (2) If the offense resulted in an attempted murder or assault with intent to commit murder,
       apply §2A2.1 (Assault with Intent to Commit Mur-der; Attempted Murder).
       Commentary
       Statutory Provisions: 18 U.S.C. §§ 351(d), 371, 373, 1117, 1751(d).

As is apparent, §2A1.5 adds points for the offer of pecuniary value, which is a matter presumed

within the § 2E1.4 guideline.

       A fair reading of § 2E1.4 is that a plain or “vanilla,” if you will, type of murder-for-hire

nets 32 points (consistent with the 10 year maximum), while a cross- over exists for aggravating

conduct where the statute increases the maximum penalties (for example, the statute, 18 USC §

1958a, carries enhanced penalties “if personal injury results, shall be fined under this title or

imprisoned for not more than twenty years, or both; and if death results, shall be punished by death

or life imprisonment”). So if there is no “plus factor,” the guideline remains 32.

       As read by Probation, however, if the “underlying unlawful conduct” is murder for hire,

one moves to the solicitation for murder guideline. Therefore, the (a)(1) provision is effectively a

nullity; any murder for hire moves via (a)(2) to a different and higher guideline, one calling for a

guideline which far exceeds the maximum penalty.
                                                          11
       This reading is not without some support. In United States v. Vasco, 564 F.3d 12, 23 (1st

Cir. 2009), the court found no error where a defendant challenged use by the sentencing court of

the cross-reference.

       The reference in § 2E1.4 to a BOL of the greater of thirty-two or "the offense level
       applicable to the underlying conduct" is curious, as virtually every time a defendant is
       charged with the use of interstate commerce facilities in the commission of murder-for-
       hire, the underlying unlawful conduct will be solicitation to commit murder. Thus, the BOL
       for the use of interstate commerce facilities in the commission of murder-for-hire is thirty-
       three under the cross-reference to § 2A1.5. We see no impropriety in the district court's
       having used the cross-reference.

The court did not find the outcome to be error (“no impropriety”), but neither did it find the reading

terribly satisfactory or binding. Certainly, its use of the word “curious” is an acknowledgment that

a reading of the guideline which renders the provision in (a)(1) meaningless and the guideline

effectively neutered, is hardly optimal. Indeed, such a reading would violate the surplusage canon

of construction, that every word and provision is to be given effect (verba cum effectu sunt

accipienda), and none to have no consequence. See Duncan v. Walker, 533 U.S. 167, 174 (2001),

citing Market Co. v. Hoffman, 101 U.S. 112, 115 (1879) ("As early as in Bacon's Abridgment,

sect. 2, it was said that ‘a statute ought, upon the whole, to be so construed that, if it can be

prevented, no clause, sentence, or word shall be superfluous, void, or insignificant'"); Antonin

Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 174 (2012). Here, Mr.

Stickney plead guilty to a statutory offense explicitly linked to section 2E1.4 and wholly captured

within its terms, with no aggravating conduct causing a cross-over to another guideline.

       In contrast, § 2A1.5 is specifically linked to other statutory provisions, e.g., 18 U.S.C. §

351(d) [assassination of a Congressperson or Supreme Court Justice], § 371, § 373 [solicitation to

commit a crime of violence, § 1117 [conspiracy to murder], and §1751(d) [Presidential

assassination]. Each reflects by its greater statutory maximum a crime of a different gravity. The

remaining offense, solicitation to commit a crime of violence, is an anomaly even here, as it
                                                 12
denotes no specific crime and marks the maximum penalty as half of the substantive offense, which

would most frequently be well below the guideline here. Nowhere does § 2A1.5 cite 18 U.S.C. §

1958 as the relevant “statutory provision,” nor does § 2E1.4 give fair warning that it collapses

utterly into the separate guideline.

       Indeed, § 2A1.5 was added by a 2003 Amendment to the Guidelines (Appendix C,

Amendment 311), within the same amendment which increased the guideline level under § 2E1.4

to 32 (“Section 2E1.4(a)(1) is amended by deleting ‘23’ and inserting in lieu thereof ‘32’”). The

Commission’s action in increasing the offense level under § 2E1.4 to the statutory maximum

makes plain that section 2E1.4 was intended to continue to function as the offense-specific

guideline for a 18 U.S.C. § 1958 offense, not that it was eclipsed by the simultaneous creation of

an entirely separate guideline.

       Indeed, in the above-cited decision in United States v. Carmona, 3:12-cr-30047-MGM

(April 1, 2015), the court found, and the parties including probation agreed, that the applicable

base offense level was 32 under § 2E1.4.

       IV.     The Guidelines: National Trends

       Nationally, the rate of within-guideline sentences has consistently remained slightly below

50%, moving from 52% in FY2012, to 51% in FY2013, to 46% in FY2014, to 47.3% in FY2015,

to 48.6% in FY2016 and to 49.1 in FY2017. See USSC, Comparison Of Sentence Imposed And

Position Relative To The Guideline Range, Table 8, FY 2017. In this District, the rate has been

well below 50%, from 43% in FY2012, to 39% in FY2013, to 23% in FY2014, to 25% in FY2015,

to 27.5% in FY2016, and to 31% in FY2017. See Statistical Information Packet, Fiscal Year 2017,

District of Massachusetts.




                                               13
           V.     The Appropriate Sentence

           Apart from the present case, Mr. Stickney awaits adjudication of his pending state charges.

See PSR at ¶¶ 54-57. He has been in state custody on these matters since October 25, 2016, all of

it on the state clock, and none available as credit here (since the jail time was not “a result of any

other charge for which the defendant was arrested after the commission of the offense for which

the sentence was imposed” [emphasis added]). 2 Consequently, even if the sentence here is ordered

to run concurrently from the date of sentencing, as defendant will urge, such a sentence would

commence on the date of sentencing and would not recapture past time served. Thus, his already-

served-custody, which is unavailable to lessen any federal sentence, is two years and nine months

to date.

           Defendant asks this Court to sentence him to 60 months custody, ten months less than the

sentence imposed in United States v. Jose Carmona, Cr. 12-cr-30047-MGM, and for similar

reasons (save for the increase due to Mr. Carmona’s criminal history): Mr. Stickney is a

cognitively limited and vulnerable young man who offered neither the money or the means to

commit the crime, and whose pitiable past fairly cries for positive intervention less than

imprisonment in the dangerous confines of a federal prison.

           Defendant asks that this term be ordered to run concurrently with any yet-to-be-imposed

state sentence. See Setser v. United States, 566 U.S. 231 (2012) (in sentencing a defendant for a

federal offense, a district court has authority to order that the federal sentence be consecutive to or

concurrent with an anticipated state sentence that has not yet been imposed). A concurrent sentence


2
 The relevant statute, 18 U.S.C. § 3585(b), reads as follows:
         Credit for prior custody. A defendant shall be given credit toward the service of a term of imprisonment
         for any time he has spent in official detention prior to the date the sentence commences--
                   (1) as a result of the offense for which the sentence was imposed; or
                   (2) as a result of any other charge for which the defendant was arrested after the commission of
                   the offense for which the sentence was imposed;
         that has not been credited against another sentence.
18 U.S.C. § 3585.
                                                        14
of 60 months, which would run from the date of sentencing forward, would assure continued

custody for a period approximating five years. Combined with the time already served in state

custody (33 months), the effective period of cumulative custody would be an unbroken period of

93 months, a severe period of incarceration for a young man with, to date, no criminal convictions.

       In contrast, a federal consecutive sentence would not commence until he is released from

state custody (since he will remain in the primary custody of the state until each of his state

sentences would be served). Moreover, it would fail the demands of 18 U.S.C. § 3553 that a

sentence be no greater than necessary to achieve the ends of justice.

       Defendant submits that a term of 60 months, to commence this day and to run concurrently

with any yet-to-be-imposed sentence in pending matters in Essex county, is “sufficient, but not

greater than necessary” to achieve the ends of justice. See 18 U.S.C. § 3553(a).



                                                      Respectfully submitted,

                                                      MASON STICKNEY
                                                      By his attorney,

                                                      /s/ Charles P. McGinty
                                                      Charles P. McGinty
                                                      B.B.O. #333480
                                                      Federal Defender Office
                                                      51 Sleeper Street, 5th Floor
                                                      Boston, MA 02210
                                                      Tel: 617-223-8061


                                  CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on July 18, 2019.

                                                      /s/ Charles P. McGinty
                                                      Charles P. McGinty


                                                 15
